Citation Nr: 1404383	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-42 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 (diabetes), claimed as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1967, September 2001 to January 2002, and March 2003 to July 2003, with additional service in the Coast Guard Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2013.  A transcript of the hearing has been associated with the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for hypertension is addressed in REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran served on land in Vietnam in 1964.

2.  The Veteran has diabetes.  




CONCLUSION OF LAW

The criteria for service connection of diabetes have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 
38 C.F.R. § 3.159 (2013).

Legal Criteria

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes to a compensable degree any time after such service, the diabetes will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record indicates that the Veteran is diagnosed with diabetes and that it has been manifested to a compensable degree.  He contends that it is due to herbicide exposure.  He has reported that he served in Vietnam with the 2nd Battalion, 3rd Marines, G Company in 1964.  In May 2009, the Veteran reported that he flew into DaNang from Okinawa.  In November 2009, the Veteran reported that he stepped foot in Vietnam in 1964 as part of an expeditionary unit which was a prelude to offensive action in 1965.  In June 2011, the Veteran reported serving two tours in Vietnam with the infantry.  In October 2011, the Veteran reported being in Vietnam twice, once while on a ship in the coastal waters of Vietnam and once when he was flown into DaNang aboard a C-130 for a covert operation.  He added that his primary occupation in the Marines was advanced infantry.  In September 2013, the Veteran testified that he was in Vietnam twice: first in the area of DaNang in mid-1964 and then when he flew into a space that became DaNang.  

In support of his contentions, the Veteran submitted his unit yearbook, which includes a song reporting that the third platoon "braved" the Viet Cong.  The Veteran has not alleged that he was in the third platoon, however.  The yearbook also includes a picture of a plane, which the Veteran has reported is the plane that flew him into DaNang.  

The Veteran's service record establishes that on August 5, 1965, he embarked on board the USS Valley Forge (LPH-8), departing the Philippines en route to the South China Sea.  VA records establish that the USS Valley Forge (LPH-8) operated as troop transport with helicopters and smaller vessels transporting troops on and off the shore of Vietnam beginning in September 1964.  The Veteran returned to the Philippines, on board the USS Valley Forge, arriving September 30, 1964, and disembarking October 2, 1965.  On October 2, 1964, the Veteran embarked on board the USS Pickaway, which departed for Okinawa on October 12, 1965, and arrived and disembarked in Okinawa on November 10, 1965.  The Veteran was awarded the Armed Forces Expeditionary Medal (AFEM) for "service in Vietnam" but elected for the Vietnam Service Medal.  

After performing research, the National Personnel Research Center (NPRC) concluded that the Veteran was attached to a unit that could have been assigned to a ship or shore.  The Joint Service Records Research Center (JSRRC) reported that research showed the USS Valley Forge joined other ships of the Amphibious Ready Group on station in the South China Sea in the Gulf of Tonkin and that the USS Valley Forge spent 57 days at sea off the Vietnam coast before departing.  The JSRRC stated that the records did not annotate individuals arriving or going ashore, unless the individual was very important or high ranking.  The JSRRC added that the records did not normally list the destination of the aircraft and vessels arriving or departing from the ship and that logbooks for riverboats or launches were not considered permanent records.  

The Board finds the evidence clearly documents service in the "blue waters" off Vietnam.  In light of this service, the Veteran's competent history of flying into Vietnam, and the evidence that the AFEM was awarded for "service in Vietnam," and resolving all doubt in favor of the Veteran, the Board finds the Veteran was on land in Vietnam in 1964.  Therefore, his exposure to herbicides during service is presumed.  Furthermore, in the absence of any affirmative evidence to the contrary, the Board finds the Veteran's diabetes is the result of that herbicide exposure.  Accordingly, service connection is warranted.  


ORDER

Service connection for diabetes is granted.  

REMAND

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Since records in the possession of the SSA could be supportive of the Veteran's claim, further development to obtain those records is in order.     

Furthermore, a probative opinion is needed to determine whether the hypertension is secondary to the service connected diabetes.  The Board acknowledges that a Disability Benefits Questionnaire (DBQ) was received in September 2013 which reveals a physician's finding that it was at least as likely as not that the diabetes had permanently aggravated the hypertension.  The physician did not provide any rationale for this opinion, however.  Therefore, it is not adequate for adjudication purposes, and another opinion is needed.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC must undertake appropriate development to obtain a copy of the records associated with the Veteran's award of SSA disability benefits.  

2.  The RO/AMC must undertake appropriate development to obtain any other outstanding treatment records pertinent to the Veteran's claim, to include any outstanding, relevant VA treatment records dated prior to November 13, 2007, or from October 13, 2009. 

3.  Then, the RO/AMC must obtain an opinion from a physician with sufficient expertise to determine whether the Veteran's hypertension is related to any period of active duty or active duty for training or is secondary to the service-connected diabetes.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the physician.

The physician should state an opinion as to whether there is a 50 percent or better probability that the hypertension began during a period of active duty or active duty for training or was aggravated by a period of active duty or active duty training.

The physician should also state an opinion as to whether there is a 50 percent or better probability that the hypertension was caused or permanently worsened by the service-connected diabetes.  

The rationale for all opinions expressed must be provided with discussion of the September 2013 DBQ opinion.  If the physician is unable to provide any required opinion, he or she should explain why.

4.  The RO/AMC should undertake any other indicated development.

5.  Thereafter, the RO/AMC must readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO/AMC should issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


